U.S. Bank N.A. v Sverev (2020 NY Slip Op 01202)





U.S. Bank N.A. v Sverev


2020 NY Slip Op 01202


Decided on February 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2018-04035
2018-04036
 (Index No. 1123/16)

[*1]U.S. Bank National Association, etc., respondent,
vLudmila Sverev, appellant, et al., defendants.


Tsyngauz & Associates, P.C., New York, NY (Yevgeny Tsyngauz and Simon I. Malinowski of counsel), for appellant.
Sandelands Eyet LLP, New York, NY (Margaret S. Stefandl of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Ludmila Sverev appeals from two orders of the Supreme Court, Nassau County (Thomas A. Adams, J.), both entered January 29, 2018. The first order granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Ludmila Sverev and to appoint a referee to compute the amount due to the plaintiff, and denied that defendant's cross motion for summary judgment dismissing the complaint insofar as asserted against her. The second order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Ludmila Sverev, to strike that defendant's answer, and to appoint a referee to compute the amount due to the plaintiff, and denied that defendant's cross motion for summary judgment dismissing the complaint insofar as asserted against her.
ORDERED that the first order is affirmed; and it is further,
ORDERED that the second order is affirmed insofar as appealed from; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
For the reasons stated in JPMorgan Chase Bank, N.A. v Rosa (169 AD3d 887, 889), we agree with the Supreme Court's determination granting those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Ludmila Sverev (hereinafter the defendant), to strike her answer, and to appoint a referee to compute the amount due to the plaintiff. For the same reasons, we agree with the court's determination denying the defendant's cross motion for summary judgment dismissing the complaint insofar as asserted against her.
DILLON, J.P., AUSTIN, HINDS-RADIX, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court